DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-15 are pending. Claim 2 has been canceled.
The foreign priority document JP 2018-077035 filed on April 12, 2018 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kawakami et al. (JP 2013-080245, with attached machine translation).
With regard to claims 1 and 4, Ikeda et al. teach a photoacid generator comprising a sulfonium salt of formula (1):

    PNG
    media_image1.png
    211
    349
    media_image1.png
    Greyscale
 (abstract, par.0006-0009).
In the sulfonium salt of formula (1), R1-R4 may be a fluorine atom, a bromine atom, or a perfluoroalkyl group with 1-4 carbon atoms, R5 may be a halogen atom or halogenated alkyl group, p=0-5, and X- is a monovalent anion (par.0009).
Ikeda et al. further teach that the cation of the sulfonium salt may be represented by the formulas (C-7) and (C-8): 

    PNG
    media_image2.png
    109
    203
    media_image2.png
    Greyscale
 (par.0022).
The cation of formula (C-7) is equivalent to the cation of the salt of formula (I) in claim 1, wherein R1-R5 are fluorine atoms, m5=1, m6=0, m7=0, and m8=0.
The cation of formula (C-8) is equivalent to the cation of the salt of formula (I) in claim 1, wherein R1-R4 are fluorine atoms, R5 is a perfluoroalkyl group with 1 carbon atom, m5=1, m6=0, m7=0, and m8=0.
Ikeda et al. further teach that the anion X- may be an anion taught by Kawakami et al. (JP2013-080245) (par.0039), but fail to specifically teach an anion AI- of formula (I-A).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an anion of Kawakami et al. as anion X- in the sulfonium salts of Ikeda et al.
Kawakami et al. teach an anion of formula:

    PNG
    media_image3.png
    75
    248
    media_image3.png
    Greyscale
(par.0224), which is equivalent to an anion AI- of formula (I-A) in claim 1, wherein Q1 and Q2 are fluorine atoms, L1 is represented by the formula (b1-1) wherein Lb2 is a single bond, Lb3 is a divalent hydrocarbon with 3 carbon atoms wherein one group -CH2- is replaced by -O- and one group -CH2- is replaced by -CO-, and Y1 is an unsubstituted alicyclic hydrocarbon with 10 carbon atoms.
Therefore, the photoacid generators of Ikeda modified by Kawakami meet the limitations of claims 1 and 4.
With regard to claim 3, Kawakami et al. teach an anion of formula:

    PNG
    media_image3.png
    75
    248
    media_image3.png
    Greyscale
(par.0224), which is equivalent to an anion AI- of formula (I-A), wherein Y1 is an unsubstituted alicyclic hydrocarbon with 10 carbon atoms.
With regard to claim 5, Kawakami et al. teach a positive resist composition comprising a photoacid generator and a resin whose solubility increases by the action of an acid(par.0018). The resin comprises a structural unit containing an acid dissociable group (par.0021).
With regard to claim 8, Kawakami et al. teach a process comprising the steps of: applying the resist composition onto a support and drying to form a resist film, exposing the resist film, performing post-exposure baking and developing (par.0203).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kawakami et al. (JP 2013-080245, with attached machine translation) as applied to claim 5 above, and further in view of Iwato et al. (US 2013/0040096) and Hata (US 2011/0165521).
With regard to claim 6, Ikeda modified by Kawakami teach the photoresist of claim 5 (see paragraph 5 above).
Kawakami et al. further teach that the resin may comprise groups of formula:

    PNG
    media_image4.png
    134
    206
    media_image4.png
    Greyscale
 (par.0025).
Ikeda et al. and Kawakami et al. fail to specifically teach a resin comprising the two claimed structural units.
Iwato et al. teach a radiation-sensitive composition comprising a resin (A) (abstract), wherein the resin (A) comprises a repeating unit with an acid-decomposable group (par.0234). The resin (A) may comprise two or more kinds of repeating units with acid-decomposable groups (par.0278, par.0285), and the combination of two repeating units with acid-decomposable groups may be:

    PNG
    media_image5.png
    153
    262
    media_image5.png
    Greyscale
 
, wherein R is hydrogen or methyl (par.0281).
Additionally, it is well-known in the art that repeating units derived from monomers with bulky structures, such as saturated cyclic hydrocarbon groups, lead to a photoresist with excellent resolution (see par.0050 of Hata et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of two repeating units of Iwato et al. in the resins of Ikeda modified by Kawakami, in order to improve the resolution of the resist.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kawakami et al. (JP 2013-080245, with attached machine translation) as applied to claim 5 and in further view of Cameron et al. (US Patent 6,200,728).
With regard to claim 7, Ikeda modified by Kawakami teach the photoresist of claim 5 (see paragraph 5 above), but fail to teach that the photoresist comprises a salt generating an acid having acidity lower than that of the acid generated by the acid generator.
Cameron et al. teach a photoresist composition comprising a blend of photoacid generators. Photoacid generator blends produce photoacids that differ in acid strength, and it is preferable to use a blend of a photoacid generator generating a strong acid and a photoacid generator generating a weak acid (abstract and column 1, lines 64-column 2, line 2). The blend of acid generators can provide the optimal balance of properties for a photoresist (column 3, lines 17-20).
Cameron et al. teach that the fluorinated sulfonic acids are considered strong acids (column 2, lines 12-13).
The acid generator of Ikeda modified by Kawakami generates a fluorine-substituted sulfonic acid. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a photoacid generator capable of generating a weak acid into the photoresist of Ikeda modified by Kawakami, in order to provide an optimal balance of properties for the photoresist.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2011/0200936) in view of Cameron et al. (US Patent 6,664,022).
With regard to claims 9 and 11, Ichikawa et al. teach a salt of formula:

    PNG
    media_image6.png
    90
    219
    media_image6.png
    Greyscale
(par.0035), wherein R1 and R2 each independently represent a fluorine atom or a C1-C6 perfluoroalkyl group and Z1+ is an organic cation (par.0012).
This anion of the salt above is equivalent to an anion AI- of formula (I-A) in claim 9, wherein Q1 and Q2 is a fluorine atom or a perfluoroalkyl group with 1 to 6 carbon atoms, L1 is a saturated hydrocarbon with 3 carbon atoms wherein a -CH2- group is replaced by -O- and a -CH2- group is replaced by -CO-,  the -CH2- connected to -C(Q1)(Q2) is not replaced by -O-, Y1 is an alicyclic hydrocarbon with 5 carbon atom and a -CH2- of the hydrocarbon is replaced by -O-.
Ichikawa et al. further teach that the organic cation Z1+ may be represented by the formula
,
    PNG
    media_image7.png
    214
    289
    media_image7.png
    Greyscale
wherein Rb19, Rb20, and Rb21 may be fluorine atoms, v2, w2, and x2 may be integers up to 5 (par.0043), but fail to teach the cation portion in claim 9.
Cameron et al. teach a compound of formula VB:

    PNG
    media_image8.png
    256
    260
    media_image8.png
    Greyscale
(column 4, line 65-67 and column 5, lines 10-20), wherein X- is a counter anion (column 7, line 51).
The cation above is equivalent to the cation of formula (b2-1-1) of Ichikawa et al. wherein Rb19-Rb21 are fluorine atoms and v2, w2, and x2 are 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain an acid generator of formula
    PNG
    media_image6.png
    90
    219
    media_image6.png
    Greyscale
of Ichikawa et al. wherein the cation Z1+ is represented by formula: +S(C6F5)3 as shown by Cameron et al.
The cation meets the limitations of claim 9 for a cation portion wherein m6=3, m7=3, m5=5, and m8=0, and R1-R6 are fluorine atoms.
Ichikawa et al. further teach a photoacid generator comprising the salt (section (6) in par.0006), as required in claim 11.
With regard to claim 10, the anion of formula:
 
    PNG
    media_image9.png
    85
    195
    media_image9.png
    Greyscale
 wherein R1 and R2 each independently represent a fluorine atom or a C1-C6 perfluoroalkyl group is equivalent to an anion AI- of formula (I-A) wherein Y1 is an alicyclic hydrocarbon with 5 carbon atom and a -CH2- of the hydrocarbon is replaced by -O-.
With regard to claim 12, Ichikawa et al. teach a photoresist composition comprising a resin having an acid-labile group and a photoacid generator (sections (7) and (8) in par.0006).
With regard to claim 13, Ichikawa et al. teach the Resin A1 comprising the repeating units:

    PNG
    media_image10.png
    186
    318
    media_image10.png
    Greyscale
(par.0212).
The first repeating unit is a structural unit of formula (a1-1) in claim 13, wherein Ra4 is a methyl group, La1 is a single bond, m1=0, and Ra6 is an alkyl group with 3 carbon atoms.
The second repeating unit is a structural unit of formula (a1-2) in claim 13, wherein Ra5 is a methyl group, La2 is a single bond, n1=0, n1’=1, and Ra7 is an alkyl group with 2 carbon atoms.
With regard to claim 15, Kawakami et al. teach a process comprising the steps of: applying the resist composition onto a support and drying to form a resist film, exposing the resist film, performing post-exposure baking and developing (par.0165-0171).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2011/0200936) in view of Cameron et al. (US Patent 6,664,022) as applied to claim 12 above, and further in view of Cameron et al. (US Patent 6,200,728).
With regard to claim 14, Ichikawa modified by Cameron (‘022) teach the photoresist of claim 12 (see paragraph 8 above), but fail to teach that the photoresist comprises a salt generating an acid having acidity lower than that of the acid generated by the acid generator.
Cameron (‘728) teach a photoresist composition comprising a blend of photoacid generators. Photoacid generator blends produce photoacids that differ in acid strength, and it is preferable to use a blend of a photoacid generator generating a strong acid and a photoacid generator generating a weak acid (abstract and column 1, lines 64-column 2, line 2). The blend of acid generators can provide the optimal balance of properties for a photoresist (column 3, lines 17-20).
Cameron (‘728) teach that the fluorinated sulfonic acids are considered strong acids (column 2, lines 12-13).
The acid generator of Ichikawa modified by Cameron (‘022) generates a fluorine-substituted sulfonic acid. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a photoacid generator capable of generating a weak acid into the photoresist of Ichikawa modified by Cameron (‘022), in order to provide an optimal balance of properties for the photoresist.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1, 3-5, 7, and 8 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kiritoshi et al. (JP 2013-033161, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2017-008014, with machine translation) in view of Kiritoshi et al. (JP 2013-033161, with attached machine translation) as applied to claim 5 above, and further in view of Iwato et al. (US 2013/0040096) and Hata (US 2011/0165521) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 9-13 and 15 under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (US Patent 9,428,485) in view of Cameron et al. (US Patent 6,664,022) is withdrawn following the applicant’s amendment to claim 9; and
-the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (US Patent 9,428,485) in view of Cameron et al. (US Patent 6,664,022) as applied to claim 12 above, and further in view of Cameron et al. (US Patent 6,200,728) is withdrawn following the applicant’s amendment to claim 9.
	However, new grounds of rejection for claims 1 and 3-15 are shown in paragraphs 4-9 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722